Citation Nr: 0102959	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-17 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a left knee 
condition.  

2. Entitlement to service connection for a back condition to 
include discogenic disc disease on a secondary basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified military service from July 1961 to 
April 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, denying the benefits sought.  

In June 2000, the veteran submitted evidence to the RO after 
the claims had been certified to the Board.  In November 
2000, the veteran waived consideration of this evidence by 
the agency of original jurisdiction in favor of direct review 
by the Board.  

The evidence of record reasonably raises the claim of 
entitlement to service connection for a psychiatric 
condition.  See November 2000 VA Mental Health evaluation.  
In March 2000, the veteran filed a claim for left quadriceps 
atrophy.  As these claims have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.  See Brannon v. West, 12 Vet. App. 32, 34 (1998); 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In this case, the veteran asserts that service connection is 
warranted for a left knee disability and a back condition, to 
include discogenic disc disease, as secondary to the service-
connected residuals of a torn meniscus of the right knee 
status post meniscectomy.  In that regard, the Board observes 
that there are competing medical opinions of record.  With 
respect to the left knee, the veteran has variously reported 
undergoing left knee surgery in 1973, 1979 and 1995.  It does 
not appear that the records of these procedures have been 
requested.  In addition, the Board notes that a private 
physician has opined that the veteran's left knee disability 
was caused by favoring the right knee for a long period of 
time.  In contrast, following the September 1998 VA 
examination, the examiner opined that the left knee condition 
was separate from the right knee disability.  

Private physicians have attributed the back condition to bad 
knees, abnormal gait, biomechanical inequalities, and the 
right knee injury in service.  However, it has been concluded 
following several VA examinations that the back condition may 
be a separate or independent condition from the right knee 
injury.  In essence, the veteran has presented competent 
evidence of a current disability and evidence that the 
disability or symptoms may be associated with the claimant's 
active duty.  

In view of the competing etiological opinions, some 
indication of remote trauma to the spine as shown on the 
September 1998 x-ray of the spine, the Board determines that 
additional development regarding the etiology of the left 
knee disability and the low back disorder is warranted.  See 
also 38 C.F.R. § 19.9 (2000).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should request from the veteran 
a copy of any records not currently in 
evidence which detail treatment for a 
left knee disability and a low back 
condition.  The RO should specifically 
request that the veteran provide 
information concerning the left knee 
surgeries that he had following 
service.  After securing the necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file.  If the search 
for any of the records identified by 
the veteran is negative, documentation 
from that facility, to that effect, 
should be placed in the claims file.  

2. The RO should arrange for a VA 
orthopedic examination to determine 
the etiology of any left knee 
disability or spine disorder present.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The physician is 
requested to provide an opinion as to 
whether it is at least as likely as 
not that any current left knee 
disability had its onset in service or 
if it is etiologically related to the 
service-connected right knee 
disability.  The examiner should also 
furnish an opinion concerning whether 
it is at least as likely as not that 
the veteran's current lumbar spine 
disorder is proximately due to the 
service-connected right knee disorder, 
considering altered gait patterns or 
any imbalance posed thereby.  In the 
alternative, the physician is 
requested to provide an opinion as to 
whether any left knee or lumbar spine 
disorder present was aggravated by the 
service-connected right knee disorder 
considering altered gait patterns or 
any imbalance posed thereby.  Any and 
all opinions must be based on a review 
of the claims file and an examination 
of the veteran.  The rationale for any 
opinion must be set forth.  If the 
examiner is unable to provide an 
opinion, he should so state in the 
report.

3. Thereafter, the RO should review the 
claims folder to ensure that all of 
the foregoing requested development 
has been completed.  In particular, 
the RO should review the medical 
opinion to ensure that the examiner 
was responsive to and in complete 
compliance with the directives of the 
Remand instructions and if it is not, 
the RO should implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 



